DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROCHEMICAL CELL COMPRISING AN ANODE CURRENT COLLECTOR COMPRISING A FIRST SIDE, A SECOND SIDE, AND A CENTRAL PORTION CONNECTING THE FIRST SIDE AND THE SECOND SIDE. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it recites “the first connection being a negative connection of the anode”.
Specifically, Claim 12 is dependent on Claim 1, which recites “ a first anode” and “a second anode” and therefore it is unclear which of the first and second anodes is being referred to in Claim 12.
For purpose of examination, the Examiner will interpret Claim 12 to recite “the first connection being a negative connection of the first and second anode”.
Claim 13 is dependent on Claim 12 and there is rejected under 35 U.S.C. 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muffoletto et al. (US Patent No. 5,312,458).
Regarding Claim 1, Muffoletto discloses in Figs. 1 and 8 a cell (10) (C2, L35-37) comprising:
a housing (12) (C2, L38-42);
an anode current collector (60), in the housing (12), including a first connection (74, 76), and the anode current collector (60) including a first side (62) with perforations, a second side (64) with perforations (Fig. 8), the anode current collector (60) further including a central portion (66) that connects the first side (62) and the second side (64) (see annotated Fig. 8 provided below) (C3, L15-18 and L33-49);
a cathode current collector (38), in the housing (12), including a second connection (120) (C4, L51-57);
a first anode (44), in the housing (12), provided between the cathode current collector (38) and the first side (62) (Fig. 11, C3, L2-14);
a second anode (46), in the housing (12), provided between the cathode current collector (38) and the second side (64) (Fig. 11, C3, L2-14); and
a cathode (36) in the housing (12) provided adjacent to the cathode current collector (38) (Fig. 11, C3, L2-8).
Regarding Claim 2, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses wherein the perforations of the first side (62) and the perforations of the second side (64) are diamond in shape (Fig. 8).
Regarding Claim 3, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the first side (62) connected to a first side portion of the central portion (66), and the second side (64) connected to a second side portion of the central portion (66) (Fig. 8, C3, L15-18).
Regarding Claim 4, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses wherein the central portion (74, 76, see annotated Fig. 8 provided above) having at least one aperture (84, 86) (C3, L49-52).
Regarding Claim 5, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the first side (62) being flat and the second side (64) being flat (Figs. 3 and 8, C3, L33-38).
Regarding Claim 6, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the first side (62) having a first shape and the second side (64) having a second shape, and the first shape and the second shape being the same shape (Figs. 3 and 8).
Regarding Claim 7, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the same shape including a first end and a second end, with the first end being rounded and the second end being defined by two corners and a linear edge extending between such two corners (Fig. 8).
Regarding Claim 8, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses a header assembly (24) that is attached to the housing (12) (Figs. 1-2, C2, L42).
Regarding Claim 9, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the header assembly (24) provided along the linear edge (Figs. 1-3).
Regarding Claim 10, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the first connection (72, 74) of the anode current collector (60), being a first tab (C3, L45-49), and the first tab extending from the first side (62) of the anode current collector (60) (Fig. 8, wherein the first connection 72, 74 is connected to the first side 62 of the anode current collector anode 60 and extends and therefore such is extending from the first side 62 of the anode current collector 60).
Regarding Claim 11, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the second connection (128), of the cathode current collector (38), being a second tab, and the second tab extending from the cathode current collector (38) (C4, L51-57).
Regarding Claim 12, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the first connection (72, 74) being a negative connection of the first and second anodes (44, 46) (C2, L49-53 and C3, L24-38, wherein the first and second anodes 44, 46 are electrically connected to the first connection 72, 74 and therefore are a negative connection) and the second connection (120) being a positive connection of the cathode (36) (C3, L2-8 and C4, L53-57, wherein the cathode 36 is electrically connected to the second connection 120 and therefore is a positive connection).
Regarding Claim 13, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses a header assembly (24) that is attached to the housing (12) (Figs. 1-2, C2, L42), and the first tab (74, 76) and the second tab (120) respectively connected to respective pass-through connections (see the underside of the header assembly 24 for the first tab 74, 76 and 124), through the header assembly (24), so as to provide electrical connection exterior of the cell (10) (C2, L450-53, C3, L24-32, and C4, L51-61).
Regarding Claim 15, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses the cathode (36) constituted by a cathode pellet (C2, L66-C3, L2 and C3, L8-14).
Regarding Claim 16, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses wherein:
the first side (62) connected to a first side portion of the central portion (66) (Fig. 8, C3, L15-18), and 
the second side (64) connected to a second side portion of the central portion (66) (Fig. 8, C3, L15-18); and
the central portion (66) having a plurality of apertures (84, 86) that include a first aperture (see a first aperture 86 that is left to apertures 84) and a second aperture (see a second aperture 86 that is right to apertures 84) (C3, L49-52)., and the first aperture positioned over the second aperture in the central portion (66) (Fig. 8 when viewed from the Y-direction such that cutout 78 is the top direction and cutout 80 is the bottom direction), and the first aperture and the second aperture each being centered in the central portion (66) between the first side portion and the second side portion (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muffoletto et al. (US Patent No. 5,312,458) as applied to Claim 1 above, and further in view of Probst et al. (US Patent No. 6,451,483, cited on the IDS dated August 24, 2021).
Regarding Claim 14, Muffoletto discloses all of the limitations as set forth above. Muffoletto further discloses wherein the anode (44, 46) is constituted by lithium (C3, L18-21).
Specifically, Muffoletto discloses wherein the anode (44, 46) is pressure bonded to the anode current collector (60) (C3, L18-24).
However, Muffoletto does not explicitly disclose wherein the lithium is a lithium foil.
Probst teaches a cell comprising an anode that is preferably constituted by lithium, wherein the anode is pressure bonded to an anode current collector (C3, L17). 
Specifically, Probst teaches wherein the anode is constituted by a lithium foil (C3, L22-26).
It would have been obvious to one of ordinary skill in the art to utilize a lithium foil as the anode of Muffoletto, as taught by Probst, as such is a known anode constituted by lithium in the art, wherein the skilled artisan would have reasonable expectation that such may successfully be pressure bonded onto an anode current collector, as desired by Muffoletto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 13, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 14, 2022